Per Curiam,
By the account of the administrator of S. B. Sturdevant, the deceased trustee, as restated by the court below, the appellants will receive everything to which they are entitled. The matters of which they complain on this appeal occurred more than twenty years before the death of the trustee, and, if any fraud was practiced by him and his deceased attorney, it was upon Charles Streater, in depriving him of income which he ought to have received. He lived for twenty years after the alleged fraud was perpetrated, but never complained of it, and both appeals are dismissed on the following from the opinion of the court below: “The cash considerations mentioned in the deed and the assignment of the bank stock are small considering the length of time *144Streater lived, which was a chance that Byman took. It is clear that all the facts are not known by us, as the parties are all dead. It is now too late for Streater’s heirs to do what he neglected to do, as regards the income, during his lifetime: Church v. Winton, 196 Pa. 107; Campbell v. Boggs, 48 Pa. 524; Derr’s Est., 203 Pa. 96. The case of Kribbs v. Downing, 25 Pa. 399, involved the transactions of an attorney with his client, and the court disposes of the charges of fraud in the following words: ‘When a person, against whom a fraud has been perpetrated, lies by for twenty-one years without causing it to be investigated, he will not then be permitted to show it. From so long an acquiescence, the presumption of law is conclusive that all was done rightly.’ ”
Appeals dismissed at appellants’ costs.